DENY; and Opinion Filed June 20, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01532-CV

IN RE THOMPSON PETROLEUM CORPORATION, AND J. CLEO THOMPSON AND
                JAMES C. THOMPSON, JR., L.P., Relators

                  Original Proceeding from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-00644

                              MEMORANDUM OPINION
                       Before Justices Schenck, Pedersen, III, and Reichek
                                   Opinion by Justice Schenck
       Before the Court is relators’ first amended petition for writ of mandamus in which they

contend the trial court abused its discretion by ordering certain documents to be produced to real

parties in interest. To be entitled to mandamus relief, relators must show both that the trial court

has clearly abused its discretion and that relator has no adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the amended

petition, the real parties’ responses, realtors’ reply, and the mandamus record, we conclude relators

have not shown they are entitled to the relief requested.
        Accordingly, we deny relators’ amended petition for writ of mandamus. See TEX. R. APP.

P. 52.8(a) (the court must deny the petition if the court determines relator is not entitled to the

relief sought).




                                                  /David J. Schenck/
                                                  DAVID J. SCHENCK
                                                  JUSTICE



181532F.P05




                                               –2–